Citation Nr: 0720537	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  06-14 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Whether a VA facility was feasibly available when the veteran 
received treatment at United Regional Health Care System in 
September 2004.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active duty service from January 
1966 to November 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2004 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Oklahoma City, Oklahoma.  A notice of disagreement was filed 
in January 2005, a statement of the case was issued in April 
2006, and a substantive appeal was received in May 2006.  A 
Board video conference hearing was held in January 2007.


FINDINGS OF FACT

1.  The veteran is not currently service-connected for any 
disability.

2.  The veteran received medical care at United Regional 
Health Care System in September 2004.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  A VA facility was not feasibly available at the time the 
veteran received treatment at United Regional Health Care 
System in September 2004.


CONCLUSION OF LAW

The criterion that a VA facility was not feasibly available 
for care received at United Regional Healthcare System in 
September 2004 has been met.  38 U.S.C.A. §§ 1725, 5107 (West 
2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000, 17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at a 
private facility in September 2004.  Initially, in 
adjudicating a claim for reimbursement of medical expenses, 
the Board must make a factual determination as to whether VA 
gave prior authorization for the non-VA medical care that the 
veteran received in a private facility in September 2004.  
See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This 
is a factual, not a medical, determination.  Similes v. 
Brown, 5 Vet.App. 555 (1994).  In this case, the veteran has 
never claimed that he had any prior authorization from VA for 
medical treatment at United Regional Health Care System in 
September 2004, and there is no evidence in the record of 
such authorization.  Thus, this fact is not in dispute. 
  
To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a)  Care or services not previously authorized were rendered 
to a veteran in need of such care or services: 

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-connected 
disability;

(3)  For any disability of a veteran who has a total 
disability permanent in nature, resulting from a service- 
connected disability;

(4)  For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. § Chapter 31 and who is medically 
determined to be in need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet.App. 45, 49 (1998).

The veteran does not meet all of the criteria of 38 C.F.R. § 
17.120(a) because service connection is not in effect for any 
disability.  Additionally, there is no evidence that the 
veteran is participating in a rehabilitation program.  The 
provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  Thus, 
the Board need not address (b) and (c), although this 
criteria will be discussed in more detail below.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

Again, this criteria is conjunctive, not disjunctive; thus 
all criteria must be met.  See Melson, supra.  

The record shows that in September 2004, an ambulance 
transported the veteran from a location in Wichita Falls, 
Texas to the United Regional Health Care System also located 
in Wichita Falls, Texas.  According to the ambulance report, 
the trip to the hospital took approximately 22 minutes.  The 
ambulance report indicated that it was dispatched because the 
veteran was unresponsive and a known diabetic trying to take 
his insulin.  The transport reason given was elevated blood 
sugar.  The emergency room medical record showed that the 
veteran complained of abdominal pain and that he was brought 
in because of possible abnormal blood sugar.  The diagnosis 
was abdominal pain, nonspecific diabetes mellitus, 
hypertension and ETOH intoxication.  

In his January 2005 notice of disagreement, the veteran 
indicated that the VAMC was 135 miles away.  In his January 
2007 hearing testimony, the veteran indicated that he was 
unconscious when the ambulance arrived and that the VAMC in 
Oklahoma City was approximately 200 miles away.  

With regard to subsection (b) of the Millennium Bill, it 
appears that the VAMC Medical Administration Service (MAS) 
conceded that the criteria for "emergency as determined by a 
prudent layperson" were met based on a medical review by a 
physician.  However, the MAS denied the veteran's claim 
because a VA facility, specifically the VAMC in Oklahoma 
City, Oklahoma, was feasibly available.  Based on a review of 
the record, the Board agrees with the VAMC physician that the 
evidence showed that a medical emergency existed.  Thus, the 
Board must determine whether a VA facility was feasibly 
available.  "Feasibly available" is not defined in the 
relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 
C.F.R. 
§ 17.120.  However, the provisions of 38 C.F.R. § 17.53, also 
for application, state that a VA facility may be considered 
as not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).  

The VAMC has not provided any data concerning the closest VA 
facility available to the veteran in September 2004.  There 
is no information in the record concerning distances to the 
hospital as opposed to the closest VA facility.  The only 
evidence of record is the veteran's statements and hearing 
testimony which indicated that the VAMC in Oklahoma City was 
at least 135 miles to 200 miles away from his location in 
Wichita Falls.  Further, the ambulance report showed that the 
private facility was only 22 minutes away.  The only other 
documentation of record concerning mileage is a handwritten 
note in a July 2006 VAMC report of contact, which indicated 
that based on the veteran's address in Garland, Texas, the 
closest VAMC was 25.16 miles away in Dallas.  However, the 
medical evidence of record clearly shows that the veteran was 
in Wichita Falls, Texas when the treatment was sought and 
again, there is no information of record other than the 
veteran's statements concerning distances from Wichita Falls 
to the nearest VA facility.  The Board also finds it 
significant that ambulance personnel determined that the 
veteran needed immediate medical care.  The Board finds that 
the VAMC finding that a VA facility was feasibly available is 
not supported by any rational.  Thus, based on the evidence 
of record, the Board must conclude that a VA facility was not 
feasibly available to render treatment.  

In consideration of the entire record and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
a VA facility was not feasibly available to render the 
veteran care in September 2004.  38 U.S.C.A. § 5107(b). 

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of whether a VA facility 
was feasibly available when the veteran received treatment at 
United Regional Health Care System in September 2004, the 
satisfaction of VCAA requirements is rendered moot. 


ORDER

A VA facility was not feasibly available for treatment 
received at United Regional Health Care System in September 
2004.  The appeal is granted to this extent. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


